updateDETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see remarks, filed 5/25/2022, with respect to claims over prior art have been fully considered and are persuasive, see for example page 9 paragraph 4-5 and page 10 paragraph 1-4.  The 35 U.S.C. 103 rejection(s) of claims 10-18 has been withdrawn. 
Examiner’s Note: the applicant has amended to overcome the 35 U.S.C 112(f) interpretation for each component (except for terminal device, authorization ID input device and  printing device).  Applicant has also amended to overcome U.S.C. 112(b) rejection of claim 13. 
Allowable Subject Matter
Claims 10-18 are allowed. Claims 1-9 have been cancelled. 
The following is an examiner’s statement of reasons for allowance: 
The prior art, Butt et al (US 6,754,829), discloses an operator of a console authenticating to a system of heterogeneous computers by logging in only once to a representative computer or "core". After logging in, the operator acquires a session certificate (e.g., an X.509-based certificate), allowing the operator to prove identity and group membership information to other nodes on a network. The core, before signing session certificates, embeds data in an extended data area of the certificates. The extended data includes the operator's username and groups to which the operator belongs, and possibly other information such operator context (or domain). The username, group membership, and other extended data is based on the namespace of the core computer, and other devices on the network need not belong to that namespace or even use the same network operating system. Manageable devices can authenticate and authorize access to themselves based on the extended data submitted to them by the bearer of a session certificate. Authenticity and ownership of the certificate is verified using standard public key cryptosystem methods. In some embodiments, manageable devices verify operator authorization by cross-referencing operator identity and group membership information in the certificate with an appropriate access control list (or equivalent data structure). In some embodiments, manageable devices are pre-configured to trust at least one core by giving it the public key of the core, and the core can direct the manageable device to trust other cores.
The prior art, Davies et al (WO 2006/0130991), discloses a system for networked security, involving multiple clients and servers. Rather than relying on single server based authentication and/or single stream based data transmission, the invention breaks apart information before if leaves the User's computer so that intercepting any single electronic message does not provide the hacker with sufficient information to gain access. The invention splits the values (i.e. password, User name, card number for authorization; encrypted text for encryption, etc.) at the point of sender/external authorization client. These split values are encrypted with different keys and transmitted to multiple external authorization servers. The invention can be applied to any secure transmission, storage or authentication of data over a data network.
However, the prior art, either alone or in combination does not expressly disclose “a mounting machine management system configured to enable communication via a communication network between a management server, a terminal device, and a mounting machine the system comprising: the management server, which includes circuitry  configured to transmit a first authorization ID that allows adjustment of operations of the mounting machine to the terminal device, and transmit the first authorization ID and a program for performing the adjustment, to the mounting machine, and the mounting machine, which includes a transfer head configured to mount components onto a board, and  control circuitry configured to acquire a second authorization ID and execution of the received program so as to adjust the operations of the mounting machine, acquired second authorization ID matches the first authorization ID that the mounting machine received from the management server.”
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Camenisch et al (US 10,171,439) disclose that multiple devices have been previously associated with an owner at an authentication server, whereby device keys for authenticating said multiple devices are stored on the authentication server. Also, said owner has previously been authorized to access the network, such that an owner ID for this owner is stored on the authentication server. In embodiments, present methods comprise, at the authentication server: receiving a network access request for a device to connect to a network, said device being one of the multiple devices; and upon authenticating said device based on a device key associated with this device at the authentication server, confirming that network access can be granted for the device if said owner ID is confirmed to be associated with said device at the authentication server.
Nakazono (US 2018/0279523) discloses determining a request unit rank of a unit fitted to production of a mounting board based on board information and component information e.g. type, shape and size, of a component to be mounted on the mounting board. A fitting unit fitted to the request unit rank is extracted based on a production plan of the mounting board and retained unit information. A use unit that is used for the production of the mounting board is selected from the fitting unit. An instruction is generated to prepare the use unit.
Ikuta et al (US 2018/0089860) discloses a component management support system which supports put-in and out of a component to and from a component storage place, the system including a imaging unit that images information; a support information display processor that generates a superimposed composite image by superimposing the support information for supporting the put-in and out of the component to and from the component storage place on an image obtained by imaging the component storage place or a field of view of the worker; and a display that displays the superimposed composite image.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENDALL DOLLY whose telephone number is (571)270-1948. The examiner can normally be reached Monday-Thursday 8am-5pm(EST) and Friday 8am-12pm(EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shewaye Gelagay can be reached on (571)272-4219. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/KENDALL DOLLY/Primary Examiner, Art Unit 2436